      Case 3:19-cv-00196-CWR-FKB Document 47 Filed 06/03/19 Page 1 of 15




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

ALYSSON MILLS, IN HER CAPACITY                                                   PLAINTIFF
AS RECEIVER FOR ARTHUR LAMAR
ADAMS AND MADISON TIMBER
PROPERTIES, LLC,

VS.                                           CIVIL ACTION NO.: 3:19-cv-196-CWR-FKB

BANKPLUS; BANKPLUS WEALTH
MANAGEMENT, LLC; GEE GEE
PATRIDGE, VICE PRESIDENT AND CHIEF
OPERATING OFFICER OF BANKPLUS;
STEWART PATRIDGE; JASON COWGILL;
MARTIN MURPHREE; MUTUAL OF
OMAHA INSURANCE COMPANY; and
MUTUAL OF OMAHA INVESTOR
SERVICES, INC.                                                                 DEFENDANTS

               MUTUAL OF OMAHA INVESTOR SERVICES, INC.’S
            MEMORANDUM BRIEF IN SUPPORT OF MOTION TO DISMISS

       I.     INTRODUCTION

       The Receiver seeks to hold Mutual of Omaha Investor Services, Inc. (“MOIS”) liable for

debts incurred by Madison Timber Properties, LLC (“MTP”) and Lamar Adams long after

Stewart Patridge and Martin Murphree were no longer registered representatives of MOIS.

While the Complaint contains 47 paragraphs that pertain specifically to the other Defendants, it

contains only seven paragraphs regarding MOIS, all of which are conclusory allegations and

none of which move the claims from possible to plausible. Indeed, Iqbal and Twombly are

designed to bring an immediate end to complaints like the instant Complaint.

       The Complaint is barred under the doctrine of in pari delicto. MOIS had no knowledge

of the scheme and obtained no benefit from the scheme. To allow the perpetrator of the scheme

(Adams) and his instrument (MTP) to recover against MOIS would pervert justice. MOIS
     Case 3:19-cv-00196-CWR-FKB Document 47 Filed 06/03/19 Page 2 of 15




cannot be held vicariously liable for the actions of Patridge and Murphree because, according to

the Complaint, they were at all times acting for their own benefit in furtherance of the business

of MTP and Adams, and not MOIS.             The Receiver’s claim for negligent retention and

supervision fails because MOIS did not owe such duties to MTP and Adams and they certainly

did not believe Patridge and Murphree were acting with authority from MOIS. Moreover, the

Complaint does not adequately plead causation. The Receiver does not allege facts specific to

MOIS which would make claims for civil conspiracy and aiding and abetting (assuming there is

such a cause of action in Mississippi) plausible on their face. Finally, all of the Receiver’s

claims are barred because the Fifth Circuit has rejected the deepening insolvency theory of

damages.

       II.    THE STANDARD OF REVIEW

       This Court set forth the legal standard for a Rule 12(b) (6) motion:

       Federal Rules of Civil Procedure 12(b)(6) authorizes dismissal of an action that
       fails “to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)
       (6). When considering a Rule 12(b)(6) motion, the court accepts all factual
       allegations as true and makes all reasonable inferences in the plaintiff’s favor.
       Ashcroft v. Iqbal, 566 U.S. 662, 678 (2009). The plaintiff’s complaint “must
       contain a short and plain statement of the claim showing that the pleader is
       entitled to relief.” Id. at 677-68 (quotation marks in citation omitted). The
       plaintiff’s claim need not include “detailed factual allegations,” but the complaint
       must contain “more than an unadorned, the defendant-unlawfully-harmed-me
       accusation.” Id at 678 (quotation marks and citation omitted). The plaintiff must
       also plead “enough facts to state a claim to relief that is plausible on its face.”
       Bell Atl. Corp. v. Twombly 550 U.S. 544, 570 (2007). “A claim has facial
       plausibility when the plaintiff pleads factual content that allows the court to draw
       the reasonable inference that the defendant is liable for the misconduct alleged.”
       Hale v. King, 642 F.3d 492, 499 (5th Cir. 2011) (quoting Iqbal, 566 U.S. at 678).
       Since Iqbal, the Fifth Circuit has clarified that the Supreme Court’s “emphasis on
       the plausibility of a complaint’s allegations does not give district courts license to
       look behind those allegations and independently assess the likelihood that
       Plaintiff will be able to prove them at trial.” Harold H. Huggins Realty, Inc. v.
       FNC, Inc., 634 F.3d 787, 803 n.4 (5th Cir. 2011).




                                                 2
      Case 3:19-cv-00196-CWR-FKB Document 47 Filed 06/03/19 Page 3 of 15




Blackledge on behalf of J.B. v. Vicksburg-1 School District, 2017 WL 4679456, at *1 (S. D.

Miss.). Although a complaint is a notice pleading, “plaintiffs cannot simply file anything and

call it a complaint. See. Fed. R. Civ. P. 8(a). A plaintiff’s complaint must provide ‘more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

do.’” Peterson Indus., Inc. v. Hol-Mac Corp., 2011 WL 577377, at *1 (S. D. Miss.) (citations

omitted)

       III.    THE ALLEGATIONS OF THE COMPLAINT

       The Receiver’s Complaint is 36 pages long with 147 numbered paragraphs as well as

additional numbered paragraphs. Paragraphs 5 - 13 set forth the parties while paragraphs 14 - 26

set forth background information regarding MTP that is similar to, if not identical to, other

complaints filed by the Receiver. Paragraphs 27 - 74 contain allegations entitled “BankPlus”

broken into sub-categories.     Those sub-categories are “The introduction” (¶¶ 28 - 32), “A

Madison Timber headquarters in DeSoto County” (¶¶ 33 - 37), “A ‘referral’ from BankPlus in

Jackson” (¶¶ 38 - 42), “A handoff with assistance from BankPlus” (¶¶ 43 - 55), “Red flags” (¶¶

56 - 58), “BankPlus’s knowledge” (¶¶ 59 - 71), and “BankPlus’s silence” (¶¶ 72 - 74).

       The allegations pertaining to MOIS are comprised of only seven paragraphs (¶¶ 75 - 81)

and are threadbare conclusory allegations with no specific factual allegations other than that

Patridge and Murphree were at one time registered representatives of MOIS. Against MOIS,

Plaintiff asserts four counts.1 For each of those four counts, the receiver “re-alleges each of the

foregoing paragraphs as those stated fully herein.” In each of the four counts, the allegations are

levied against all “Defendants.”      In each count, the Receiver bases her claims upon “the

numerous red flags described in this complaint,” even though none of the “red flags” are alleged


1
 Those counts are (1) civil conspiracy, (2) aiding and abetting, (3) recklessness, gross negligence and
negligence, and (4) negligent retention and supervision.

                                                  3
     Case 3:19-cv-00196-CWR-FKB Document 47 Filed 06/03/19 Page 4 of 15




as to MOIS.     Nowhere does the Receiver plead facts specific to MOIS from which the Court

could infer a plausible claim. The Receiver also claims vicarious liability of “Mutual of Omaha”

and that MOIS is the alter ego of Mutual of Omaha Insurance Company.

       IV.     ARGUMENT

       A.      The Receiver’s Claims are Barred by In Pari Dilecto.

       1.      The Law.

       “The doctrine of in pari delicto provides that wrongdoers are to bear the consequences of

their wrongdoing without legal recourse against each other.” Jones v. Wells Fargo Bank, N.A.,

666 F.3d 955, 965 (5th Cir. 2012). The doctrine is “an equitable, affirmative defense, which is

controlled by state common law.” Id. The doctrine bars recovery by one joint tortfeasor against

another joint tortfeasor if they are in pari delicto. Sneed v. Ford Motor Co., 735 So. 2d 306, 309

(Miss. 1999). Therefore, application of the doctrine depends upon who is making the claim, who

is asserting the defense, and the nature of the claim.

       The Fifth Circuit finds its footing on this issue, as do most other circuits, in Scholes v.

Lehmann, 56 F.3d 750 (7th Cir. 1995). Scholes recognized an exception to the application of the

doctrine. In Scholes, the Seventh Circuit allowed the receiver to proceed on behalf of the

corporate entity against third party recipients of the corporate entity’s assets under the uniform

fraudulent transfer law. It allowed the receiver to proceed based upon the Seventh Circuit’s

distinction between the bad actor for the corporation from the corporation itself. Scholes, 56

F.3d at 754-55. Scholes held that once the bad actor, the person in pari delicto, is removed, “the

doctrine loses its sting.” Id. However, the Scholes exception to the doctrine is limited.

       The Seventh Circuit put a fence around the exception in Knauer v. Johnathan Roberts

Financial Group, Inc., 348 F.3d 230 (7th Cir. 2003) and dismissed the claims based upon in pari



                                                  4
      Case 3:19-cv-00196-CWR-FKB Document 47 Filed 06/03/19 Page 5 of 15




delicto. In Knauer, the receiver brought an action on behalf of an investment company against

broker dealers alleging violations of state and federal law. In Knauer, the court recognized the

case before it presented “a different equitable alignment.” Id. at 237. It further stated:

        The key difference, for purposes of equity, between fraudulent conveyance cases
        such as Scholes and the instant case is the identity of the defendants. The receiver
        here is not seeking to recover the diverted funds from the beneficiaries of the
        diversions (e.g. the recipients of Douglas’s transfers in Scholes). Rather this is a
        claim for tort damages from entities that derived no benefit from the
        embezzlements, but that were allegedly partly to blame for their occurrence.

Id. In addition to lack of direct involvement and lack of benefit to the broker-dealer, Knauer

noted that the liability arose solely from the agency relationship between the investment

company and the defendants and that the dealer defendants also had agency relationships with

the corporate entities represented by the receiver. Id.           Like Scholes, the Seventh Circuit’s

analysis in Knauer has been followed by the majority of the courts to address the issue.2

        2.      The Balancing of the Equities Favors Application of In Pari Dilecto.

        The equitable considerations set forth in Knauer are applicable here. The Complaint

admits MTP and Adams come to the table with unclean hands. (¶¶ 22 & 117) The Complaint

does not allege that MOIS received any benefit from the fraud. Like in Knauer, all of the alleged

liability arises from the agency relationship between MOIS and the alleged wrongdoers. And,

like in Knauer, Patridge and Murphree were agents for MTP and Adams and all alleged

wrongdoing by Patridge and Murphree was in furtherance of the business of MTP and Adams.




2
  See, e.g., Ogle v. Bennett, 2012 WL 2567139, at *3, n.5 (N.D. Tex.) (in Fifth Circuit and majority of
circuits in pari dilecto operates as an affirmative defense to a claim’s merits); Janvey v. Adams and Reese,
LLP, 2013 WL 12320921, at *3 n.4 (N.D. Tex.)(noting that “public policy calculus might differ based on
the particular claim pursued” and citing Knauer); Hays v. Pearlman, 2010 WL 4510956, at *7 (D. S.
C.)(following Knauer, court applied in pari dilecto because receiver sought tort damages from third party
that derived no benefit from Ponzi scheme) Myatt v. RHBT Fin. Corp., 695 S.E. 2d 545, 548 (Ct. App. S.
C. 2006)(balancing the equities and applying in pari dilecto to receiver’s claims.)

                                                     5
     Case 3:19-cv-00196-CWR-FKB Document 47 Filed 06/03/19 Page 6 of 15




       The Court’s application of in pari delicto in the instant action serves public policy. It is

consistent with Mississippi law in bringing about an equitable result. Moreover, if the Receiver

is permitted to pursue these claims, MOIS could be subjected to double liability and excessive

fines if investors are allowed to bring their own claims and res judicata does not bar their claims.

On the other hand, if the investor’s claims are barred, then they risk losing their ability to plead

harm specific to their circumstances. Moreover, it prohibits punishment of an innocent third

party3 who received no benefit from the Ponzi scheme for losses incurred by investors none of

whom are alleged to have had a relationship with MOIS.

       3.      Scholes Rationale Does Not Apply to Claims Brought by the Estate of Adams.

       In Scholes, the rationale for an exception to in pari delicto was because the corporate

entity had been “purged” of the wrongdoer. Here, Adams is the wrongdoer and there is no

rational basis to allow the Estate of Adams to proceed against MOIS for tort claims.

       B.      MOIS is not Vicariously Liable for the Alleged Acts of Patridge and
               Murphree.

       The Receiver’s allegations fall far short of Rule 12(b)(6) pleading requirements. First,

the allegations themselves are allegations of a mere possibility because the Receiver claims only

“apparent” backing enabled Patridge and Murphree to assist Madison Timber in its unlawful

business and not actual backing. Neither here nor in ¶¶ 75 – 81 does she plead any facts from

which the Court could infer “backing” by MOIS. She also pleads vicarious liability for other

possible unnamed persons. (“Defendant Mutual of Omaha is liable for the negligent and reckless

acts of their agents, including but not limited to….”) (¶ 146) Such hardly meets the pleading

requirements of Rule 12(b)(6).


3
 Though not in the four corners of the Complaint, Defendant Murphree well stated, “neither Mutual of
Omaha nor any of these other insurance companies had any connections or dealings with Madison
Timber.” [Dkt. #35, p. 3] Indeed, the Complaint alleges no direct connection or dealings with MTP.

                                                 6
     Case 3:19-cv-00196-CWR-FKB Document 47 Filed 06/03/19 Page 7 of 15




       Proper application of vicarious liability requires analysis of the precise conduct at issue.

A principal cannot be liable for tortious acts of its agent unless committed in the course and

scope of his agency and in furtherance of the principal’s business. Booth v. S. Hens, Inc., 244

So. 3d 888, 890 (Miss. Ct. App. 2018). Federal and state courts are “reluctant to find broker-

dealers vicariously liable for the underhanded dealings of registered representatives in

circumstances similar to the case sub judice.” FSC Securities Corp. v. McCormack, 630 So.2d

979, 985 (Miss. 1994).

       In FSC, plaintiff-investor sued the registered representative (“RR”) who converted the

investor’s funds for his own use.

       The record clearly indicates that Manuel as well as FSC Securities’ other registered
       representatives act within the scope of employment only when soliciting or transacting
       business in securities approved for sale by the broker-dealer. As a member firm of the
       NASD, FSC Securities is required to supervise and control those securities transactions
       made by its registered representatives which are cleared through the broker-dealer. We
       find the evidence does not support the Chancellor’s finding that Manuel was an agent of
       FSC Securities Corporation. It is clear Manuel was acting outside the scope of his
       representative status with FSC, and further that the McCormacks had notice, although
       they might have ignored it, that Manuel was acting for Financial Services Limited, not
       FSC.

Id. at 986 (emphasis added).

               In Morgan v. MML Investors Services, Inc., 226 So. 3d 590 (Miss. Ct. App.

2017), plaintiff brought suit against Mass Mutual and others because one of its RR lost money on

a sports bet and on a loan that was never repaid. The court rejected the plaintiff’s claim that

Mass Mutual business cards and transacting business in the RR’s office established apparent

authority to conduct the questioned transactions on behalf of Mass Mutual.           In affirming

summary judgment, the Court of Appeals held that the actions of the RR were “for a purpose of

his own and not in service of his employer’s interest.” Id. at 595. The court further held that the

RR was not clothed with apparent authority because there was no conduct by Mass Mutual to


                                                7
      Case 3:19-cv-00196-CWR-FKB Document 47 Filed 06/03/19 Page 8 of 15




suggest the RR was authorized to sell investment contracts of a materially different type. Id. at

597-98. See also Cover v Cushing Capital Corp., 497 A. 2d 249, 598-99 (Pa. Super. 1985)

(broker-dealer not vicariously liable to investors for conversion by RR because no actual or

apparent authority to sell commercial paper); Barnes v SWS Fin. Serv., Inc., 97 Sw. 3d 759, 764

(Ct. of App. Tex. 2003) (“If the registered representative was selling products outside the

markets to which the registered representative had access by reason of his relationship with the

broker-dealer, the representative was acting outside the broker-dealer’s control and the broker-

dealer was not subject to control person liability.”).

       Although the Receiver fails to state a plausible claim that Patridge and Murphree

committed any wrongs for which MOIS could be vicariously liable, assuming they did commit

torts, such conduct was outside the actual and apparent authority of their agency. The Receiver

does not allege that MTP or Adams believed that Patridge and Murphree were acting on behalf

of MOIS; does not allege that that MOIS had knowledge of their selling away; does not allege

the unregistered securities sold by MTP and Adams were offered by MOIS or processed through

an MOIS custodial account; and does not allege any conduct by MOIS conveying apparent

authority. See FSC Securities, 630 So. 2d at 985 (apparent authority involves conduct of

principal rather than that of the plaintiff). The Receiver pleads no facts from which one could

infer that MTP and Adams were carrying out the business of MOIS or acting for the benefit of

MOIS. The acts of Patridge and Murphree alleged in the Complaint were in furtherance of

the business of MTP and Adams and not MOIS: “Stewart saw in Madison Timber a money-

making opportunity for himself.” (¶ 31) (emphasis added) “In exchange for his recruitment of

new investors to Madison Timber, Kelly agreed to pay [Patridge]….” (¶ 31) (emphasis added)

“Although Stewart and Murphree were agents of Mutual of Omaha, they relied on their



                                                  8
      Case 3:19-cv-00196-CWR-FKB Document 47 Filed 06/03/19 Page 9 of 15




affiliations with BankPlus, and BankPlus’s resources….” (¶ 33) “Cowgill himself was largely

administering Stewart’s Madison Timber business with BankPlus customers.” (¶ 47) All

commissions were paid directly from Madison Timber to Patridge and Murphree. (¶ 56)

“Patridge and Murphree, as agents of Mutual of Omaha, substantially assisted Madison Timber’s

growth by recruiting new investors to Madison Timber.” (¶ 78) (emphasis added)

        In short, the Receiver does not plead facts sufficient to state a plausible claim to hold

MOIS vicariously liable for the alleged conduct of Patridge and Murphree.

        C.      The Receiver Fails to State a Claim for Negligent Retention and Supervision.

        Although the Receiver may bring claims on behalf of the estates for which she was

appointed receiver, she may do so only “provided that the entity has a claim against the

defendant in question.” Janvey v. Alguire, 847 F.3d 231, 241 (5th Cir. 2017). Thus, the

Receiver does not step into the shoes of the investors. See Janvey v Democratic Senatorial

Campaign Committee, Inc., 712 F. 3d 185, 190 (5th Cir. 2013) (“a federal equity receiver has

standing to assert only the claims of the entities in receivership, and not the claims of the entities’

investor-creditors”). She may only bring a claim if MTP or Adams could bring the claim. Count

VI fails for at least five reasons.

        First, MOIS does not owe to MTP and Adams a duty of supervision and retention. See

Chickaway v. United States of America, 2012 WL 2222848, at *1 (S. D. Miss.) (“familiar

elements of any negligence claim are duty, breach, causation, and damages.”). Although such

duties may be owed to other persons or entities, they are not owed to MTP and Adams. MOIS

had no contractual or other duty to MTP or Adams that would impose upon MOIS a duty to MTP

or Adams to supervise or retain. Second, “Mississippi law requires the presence of an employer-

employee relationship to assert a claim of negligent retention.” In Re Evans, 467 B.R. 399, 408



                                                  9
     Case 3:19-cv-00196-CWR-FKB Document 47 Filed 06/03/19 Page 10 of 15




(S.D. Miss. 2011).    The Complaint does not allege (and they were not) that Patridge and

Murphree were employees of MOIS. She alleges only that they were “… registered investment

advisor and registered broker … and possibly an ordinary agent ….” (¶¶ 76 & 77).

       Third, even when such a duty exists, there must be “specific evidence of an employer’s

actual or constructive knowledge of the tortious tendencies in order to create a genuine issue of

material fact on a supervision theory of liability.” Holmes v. Campbell Properties, Inc., 47 So.

721, 720 (Miss. 2010); see also Myles v. Domino’s Pizza, LLC, 2015 WL 2092689, at *4, (N.D.

Miss.) (“put differently, plaintiff has failed to plead any facts which would allow the court to

draw an inference, much less a reasonable inference, that Domino’s knew James was an

‘incompetent’ driver.”). Like the plaintiff in Myles, the Receiver has failed to plead any facts

specific to MOIS that MOIS had actual or constructive knowledge of Patridge or Murphree’s

alleged misconduct. Fourth, a duty to supervise, if it exists, “does not include a duty to uncover

its [agent’s] concealed, clandestine, personal activities.” Baker Donelson, Bearman, Caldwell &

Berkowitz, PC v. Seay, 42 So. 3d 474, 489 (Miss. 2010); see also Scafide v Bazzone, 962 So. 2d

585, 596 (Miss. 2006) (finding no duty to aid one in peril and no duty to prevent future harm);

Cover, 497 A. 2d at 254 (no duty to discover “fraudulent machinations in which Fugh was

involved outside the scope of his employment”).

       Finally, the Receiver fails to plead proximate cause. The Receiver seeks to hold MOIS

liable for MTP and Adams’ actions long after Patridge and Murphree were no longer affiliated

with MOIS. The Complaint alleges their affiliations ended in 2013 and 2014, respectively. (¶¶

76 & 77) On the one hand, the Complaint alleges that “Defendants contributed to Madison

Timber’s success over time, and therefore to the Receivership Estate’s liabilities today.” (¶¶ 92,




                                               10
        Case 3:19-cv-00196-CWR-FKB Document 47 Filed 06/03/19 Page 11 of 15




101, 111, 126, and 135) On the other hand, the debts of the estates were incurred in the “last

year of operation.” (footnote 1)

           Proximate cause requires two elements: (1) cause in fact, or a direct injury and (2) legal

cause. Holmes, 47 So. 3rd at 725. Legal cause addresses whether the result of the negligent act is

reasonably foreseeable. Id. “Proximate cause of an injury is that cause which in natural and

continuous sequence unbroken by any efficient intervening cause produces the injury and

without which the result would not have occurred.” Delahoussaye v Mary Mahoney’s, Inc., 783

So. 2d 666, 671 (Miss. 2001). There must be a “direct relation between the injury asserted and

the injurious conduct alleged. Thus, a plaintiff who complained of harm flowing merely from

the misfortunes visited upon a third person by the defendant’s acts was generally said to stand at

too remote a distance to recover.” Holmes v. Securities Investor Prot. Corp., 112 S. Ct. 1311,

1318 (1992) (cited favorably in Owens Corning v R.J. Reynolds Tobacco Co., 868 So. 2d 331,

339 (Miss. 2004)). The Receivership Estate’s liabilities only exist as a function of the losses by

third parties, the investors. That is, the injury she claims merely flows from the misfortunes

visited upon a third party.4 Moreover, even if there were a direct injury, the harm to MTP and

Adams was not reasonably foreseeable.

           D.       The Receiver’s Fails to State a Claim for “Recklessness, Gross-Negligence
                    and at a Minimum Negligence.”

           The Receiver misstates what constitutes negligence and recklessness by leaving out the

element of duty. As stated above, MOIS must have a duty to MTC and Adams. In Count III, the

Receiver does not allege the duty that was owed by MOIS to MTP or Adams or how that duty

was breached.            For that reason alone, Count III should be dismissed. And, it should be

dismissed for all the reasons set forth above regarding negligent retention and supervision.


4
    Indeed, the lack of proximate causation applies to every cause of action asserted by the Receiver.

                                                            11
     Case 3:19-cv-00196-CWR-FKB Document 47 Filed 06/03/19 Page 12 of 15




        E.      The Receiver Fails to State a Claim for Civil Conspiracy.

        “A claim for civil conspiracy requires clear and convincing evidence of (1) an agreement

between two or more persons, (2) to accomplish an unlawful purpose or a lawful purpose

unlawfully, (3) an overt act in furtherance of the conspiracy, and (4) damages to the Plaintiff as a

proximate result.” Harris v. Town of Woodville, 196 So. 3d 1121, 1131 (Miss. Ct. App. 2016)

“[F]or a civil conspiracy to arise, the alleged confederates must be aware of the fraud or

wrongful conduct at the beginning of the agreement.” Bradley v. Kelley Bros. Contractors, Inc.,

117 So. 3d 331, 339 (Miss. 2013).

        The Receiver does not plead any facts specific to MOIS as to the existence of an

agreement between it and Adams and MTP. She alleges no overt act by MOIS committed in

furtherance of the conspiracy.5 Instead, she re-alleges and incorporates 74 paragraphs that have

nothing to do with MOIS. The Receiver makes only conclusory allegations regarding MOIS

being in an “advantageous position to discover that Madison Timber was a fraud” and a legal

conclusion of a “duty to supervise its agents.” (¶¶ 75 – 81) But, as stated above, MOIS owed no

such duties to MTP and Adams. Moreover, such allegations are conclusory and even if true do

not constitute an agreement or an overt act.

        F.      The Receiver Fails to State a Claim for Aiding and Abetting.

        The Court should dismiss this count first, because “no Mississippi court has recognized a

claim for civil aiding and abetting, whether under § 876(b) or § 876(c).” In Re Evans, 467 B.R.

at 409; see also Fikes v. Wal-Mart Stores, Inc., 813 F. Supp. 2d 815, 822 (N.D. Miss. 2011)

(“The Mississippi Supreme Court has never recognized aiding and abetting as a civil cause of


5
  Although in ¶ 88, the Receiver identifies 7 ostensible overt acts in furtherance of a civil conspiracy,
none of those overt acts pertain to MOIS. MOIS did not recruit new investors, receive commissions,
serve as a reference, lend their offices, facilitate the financial transactions, make payments to and from
recruiters, or make loans.

                                                   12
     Case 3:19-cv-00196-CWR-FKB Document 47 Filed 06/03/19 Page 13 of 15




action….”). “Thus rather than existing as an independent cause of action, Mississippi appears to

treat aiding and abetting as a theory for imposing liability against the defendant for an underlying

tort.” Myles, 2015 WL 2092689, at *4. Even if the Mississippi Supreme Court had recognized

such a cause of action, the Receiver has not pled facts sufficient to make the claim plausible.

       Under the Restatement (Second) of Torts § 876(b), a defendant may be liable if she (1)

knows that the other’s conduct constitutes a breach of duty and (2) gives substantial assistance or

encouragement to the other to breach that duty. The Receiver does not plead the duties breached

by Adams and Kelly. The Receiver attempts to obscure the lack of plausibility by burying this

claim in a vague, conclusory allegation of “duties owed by them to Madison Timber and other

tortious conduct alleged in this complaint.” (¶ 97)

       As with her claim of civil conspiracy, the Receiver pleads no facts specific to MOIS that

would establish MOIS’ “knowledge” that the “other’s” conduct constituted a breach of duty. See

Ashcroft v. Iqbal, 566 U.S. 662, 678 (2009) (allegation that person “knew” of fraud is legal

conclusion); Metro Bank of Dallas, 522 F. 2d 84, 95 (5th Cir. 1975) (“A remote party must not

only be aware of his role, but he should also know when and to what degree he is furthering the

fraud.”). Here too, she references “the numerous red flags described in this complaint,” but

those “red flags” described in the complaint are all allegations specific to other Defendants.

Moreover, “red flags” are not sufficient to satisfy the requirement of knowledge of the tort. See

Perlman v. Wells Fargo Bank, N.A., 559 Fed. Appx. 988, 993-4, 996 (11th Cir. 2014) (“red

flags” or suspicious activity not sufficient to constitute knowledge and complaint must allege

facts sufficient to go beyond “red flags”); Lerner v. Fleet Bank, N.A., 459 F.3d 273, 294 (2nd

Cir. 2006) (while knowledge of red flags may have put bank on notice of some impropriety, it

was not sufficient to create inference of actual knowledge); Litson-Greunber v. JP Morgan



                                                13
     Case 3:19-cv-00196-CWR-FKB Document 47 Filed 06/03/19 Page 14 of 15




Chase & Co., 7:09-cv-056-0, 2009 U.S. Dist. Lexus 117749, at *5-8 (N.D. Tex. Dec. 16, 2009)

(allegation that defendant knew or should have known insufficient to state claim for aiding and

abetting).

       Finally, the Receiver alleges no facts specific to MOIS as to how it gave substantial

assistance or encouragement to Adams and Kelly. Whether a defendant’s actions constitute

substantial assistance and encouragement is a question of law. Edwards & Hanly v Wells Fargo

Securities Clearance Corp., 602 F. 2d 478, 484 (2nd Cir. 1979). In paragraphs 98 & 99, she

references red flags, lending influence, lending professional services, lending customers and

providing office space. These are conclusory allegations that do not pertain to MOIS and in any

event do not constitute substantial assistance or encouragement as a matter of law. See, e.g.,

Edwards & Hanly, 602 F. 2d at 485 (inadequate supervision is not substantial assistance because

could only harm principal); Kolbeck v. LIT America, Inc., 939 F. Supp. 240, 247 (S.D.N.Y.

1966) (inaction or failure to supervise does not constitute actionable participation unless

defendant owes a fiduciary duty directly to plaintiff); DePinto v Ashley Scott, Inc. 635 N.Y.S. 2d

215, 217 (1st Dep’t 1995) (holding that allowing third party to use office space does not rise to

level of substantial assistance).

       G. The Fifth Circuit Has Rejected the Deepening Insolvency Theory of Damages.

       “Deepening insolvency has been defined as prolonging an insolvent corporation’s life

through bad debt, causing the dissipation of corporate assets.” In Re SI Restructuring, Inc., 532

F. 3d 355, 363 (5th Cir. 2008). The Complaint alleges that but for the actions and omissions of

the Defendants, the debts of the receiver would not have grown creating a deeper insolvency.

The Fifth Circuit rejected this as “a valid theory of damages.” Id. The rationale for rejecting it is

that it “looks at the issue through hindsight bias.” Id. (quoting In Re CitX Corp., 448 F. 3d 672,



                                                 14
     Case 3:19-cv-00196-CWR-FKB Document 47 Filed 06/03/19 Page 15 of 15




677 (3d Cir. 2006)); see also Balestri v Hunton & Williams, LLP, 2013 Bankr. LEXIS 5691, at

*30) (Bankr. N.D. Tex. Nov. 18, 2013) (rejecting claim for diminution in value as the same as

theory of deepening insolvency). The Receiver’s theory of damages in the instant action is the

same as deepening insolvency. Through hindsight bias, she seeks to hold MOIS liable for debts

incurred long after Patridge and Murphree were associated with MOIS.       For failure to state a

valid claim for damages, the Complaint should be dismissed.

       WHEREFORE, PREMISES CONSIDERED, Mutual of Omaha Investor Services, Inc.,

moves the Court to dismiss all claims against it with prejudice, or, in the alternative, partial

dismissal.

       This, the 3rd day of June, 2019.

                                     Respectfully submitted,

                                     MUTUAL OF OMAHA INVESTOR
                                     SERVICES, INC.

                              By:    s/Kelly D. Simpkins
                                     Kelly D. Simpkins (MSB #9028)
                                     Their Attorney

OF COUNSEL:

WELLS MARBLE & HURST, PLLC
300 Concourse Boulevard, Suite 200
Ridgeland, Mississippi 39157
Post Office Box 131
Jackson, Mississippi 39205-0131
Telephone: 601-605-6900
Facsimile:    601-605-6901
ksimpkins@wellsmar.com

                                                                                          /269159




                                              15
